Court of Appeals
of the State of Georgia

                                     ATLANTA,__________________
                                              May 21, 2020

The Court of Appeals hereby passes the following order:

A20A1608. MALCOM JAMAL CONNER v. THE STATE.

      Malcom Jamal Conner filed a notice of appeal addressed to the Supreme Court.
The case was, however, erroneously transmitted to and docketed by the Court of
Appeals. Because the appeal is addressed to the Supreme Court, it is hereby
TRANSFERRED to the Supreme Court for disposition.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/21/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.